DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/21 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 5,504,062) as evidenced by Van Der Linden (WO 2004/013251).
With respect to independent claim 1, Johnson discloses a method of servicing a wellbore penetrating a subterranean formation, comprising: placing a wellbore servicing fluid (WSF) into the wellbore proximate a permeable zone having fluid flow paths and an average fracture width of about W microns wherein the average fracture width is an average size of openings of the fluid flow paths (col. 4, l. 20-49, wherein x is the average pore throat size of the particular formation), wherein the WSF comprises a particulate blend (col. 4, l. 30-49) and water (col. 3, l. 4-21), and wherein the particulate comprises (a) a type A particulate material characterized by a weight average particle size of equal to or greater than about W/3 microns (wherein at least the disclosed x/3 and x/2 particulates would provide for such), and (b) a type B particulate material 
The Examiner notes, Van Der Linden equates the phrase average pore opening with average pore throat of the formation (p. 5, l. 1-12).  As such, it is the position of the Office Johnson’s disclosure of x as the average pore throat size of the formation provides for an average size of openings of the fluid flow paths as instantly claimed and required by independent claim 1.
With regard to wherein W is from about 500 microns to 5000 microns, Johnson discloses wherein it is not possible to specify the exact size distribution of the particles in a given fluid since the distribution depends on the average pore throat size of the formation where the fluid is to be used (col. 4, l. 21-49).  In an exemplary mix, Johnson suggests particulate sizes as high as 200 microns in diameter (col. 3, l. 22-67).  Such a particulate size, when considered the largest particle of the distribution, i.e., x/2, would provide for an x (W of the instant claims) of about 400 microns.  Although silent to wherein x/W is from about 500 microns to 5000 microns, the Examiner notes, Johnson clearly suggests the use of the such particulate blends is variable and can be determined based on the average pore throat size of the formation being treated therewith (col. 4, l. 45-49).  As such, it is the position of the Office, one having ordinary skill in the art would recognize the ability to provide for a particle size blend using the method of Johnson for a formation having an average pore throat size within the range instantly claimed by equating x of Johnson with the instantly claimed W and using the particle sizes suggested therein since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed average fracture width as critical, as exemplified by the extensiveness thereof, i.e., 500-5,000 microns, as well as the original disclosure’s mention of an even more extensive range of 10-5,000 microns.  Since Johnson suggests the ability to modify particulate size based on the average pore throat size, one of ordinary skill would recognize the ability to try applying the method of Johnson to a variety of formations having average pore throat sizes that may include those encompassed by the range instantly claimed in order to provide an optimal particulate blend that can be used to form a filter cake with complete blockage therein.
With regard to the ratio of type A particulate to type B particulate, the Examiner notes, Johnson suggests various particle size mixes and amounts of the various particle sizes (Table A, Table IX, Table X).  The reference provides further analysis wherein, for examples, 90% of the particles are disclosed as smaller than 54.8 microns, i.e., 10% are bigger, while 10% are smaller than 2 microns (Table IX).  Using this example, wherein type A particles are considered the 10% that are larger than 54.8 while type B particles are considered the 10% that are smaller than 2 microns, it would appear a weight ratio of type A to type B would fall within the extensive range of 0.5 to about 5 as instantly claimed.  One of ordinary skill would recognize the optimal blend of sizes of type A and type B particulates of Johnson to use in order to provide for the desired complete blockage and bridge across the pore throats of the formation since it has been held wherein generally, differences in concentration or temperature will not support the patentability In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed ratio as critical, as exemplified by the extensiveness thereof and it does not appear any unexpected results are achieved when using a ratio of type A to type B particulates within the entirety of such a range.  Since the blend of Johnson provides for an overlapping ratio and achieves the intended result of the instant application of forming a blockage/filter cake upon the opening of the fluid flow path, it is the position of the Office that the determination of an optimal ratio of particulate A to B would be achievable through routine experimentation in the art.  

With respect to dependent claim 2, Johnson discloses wherein it is not possible to specify the exact size distribution of the particles in a given fluid since the distribution depends on the average pore throat size of the formation where the fluid is to be used (col. 4, l. 21-49).  In an exemplary mix, Johnson suggests particulate sizes as high as 200 microns in diameter (col. 3, l. 22-67).  Such a particulate size, when considered the largest particle of the distribution, i.e., x/2, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed average fracture width as critical, as exemplified by the extensiveness thereof, i.e., 500-5,000 microns, as well as the original disclosure’s mention of an even more extensive range of 10-5,000 microns.  Since Johnson suggests the ability to modify particulate size based on the average pore throat size, one of ordinary skill would recognize the ability to try applying the method of Johnson to a variety of formations having average pore throat sizes that may include those encompassed by the range instantly claimed in order to provide an optimal particulate blend that can be used to form a filter cake with complete blockage therein.

With respect to dependent claim 4, Johnson discloses wherein the particulates include graded calcium carbonate (col. 3, l. 22- col. 4, l. 49).  The reference additionally suggests wherein a polymerized starch can be used as a secondary bridging agent or filtration control agent therewith (col. 5, l. 43-52).  Although silent to the size thereof, when considering the use of the polymerized starch as a secondary bridging agent or filtration control agent, it would have been obvious to one having ordinary skill in the art to consider the suggested size distribution of Johnson and include the polymerized starch in a suitable size with respect thereto in order to provide for complete blockage/formation of a filter cake therewith.  In doing so, a compositionally different type A and type B particulate would be provided for.
With respect to dependent claims 5 and 6, Johnson discloses the particulate used for the type A and type B particulate as calcium carbonate; such has a Mohs hardness of 3, thereby providing for a type A particulate having a Mohs hardness less than about 4 and a type B particulate having a Mohs hardness of equal to or greater than about 3.  
With respect to dependent claim 7, Johnson discloses wherein the type B particulate material is calcium carbonate (col. 3, l. 22- col. 4, l. 49).  
With respect to dependent claims 8 and 9, Johnson discloses various sizes for the calcium carbonate, noting wherein the size of the particles depends upon the average pore throat size being treated therewith (col. 4, l. 21-29); the reference additionally suggests exemplary sizes through examples (Table A; Table IX, Table X).  It is noted wherein the sizes suggested do indeed overlap portions of the instantly claimed ranges for the type A and type B particulates.  Since Johnson discloses wherein the exact size of the calcium carbonate depends upon the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)
With respect to dependent claim 10, Johnson discloses wherein the particulate blend is present in the WSF in an amount as claimed (col. 3, l. 4-16).
With respect to dependent claim 11, Johnson discloses wherein the water is present in the WSF in an amount as claimed (col. 3, l. 4-16).
With respect to dependent claim 14, Johnson discloses wherein at least a portion of the particulate blend is placed into the permeable zone having an average width of about W microns (col. 4, l. 21-29).
With respect to dependent claim 18, Johnson discloses wherein at least a portion of the particulate blend is placed into the permeable zone having an average width of about W microns to reduce an inflow of fluid from a formation into the wellbore and/or reduce an outflow of fluid from the wellbore into the formation (col. 4, l. 21-29).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 5,504,062) as evidenced by Van Der Linden, and further in view of Hong (EP 3495606 – cited and provided previously).
With respect to independent claim 19, Johnson discloses a method of treating a subterranean formation penetrated by a wellbore, comprising: drilling the wellbore and determining a location of a lost circulation zone in an uncased portion of the wellbore (col. 2, l. 1-20; col. 3, l. 23- col. 4, l. 49), wherein the lost circulation zone has fluid flow paths and an average fracture width of about W microns wherein the average fracture width is an average size of openings of the fluid flow paths (col. 4, l. 20-49, wherein x is the average pore throat size of the particular formation); discontinuing drilling; introducing a WSF at the location proximate the lost circulation zone (col. 3, l. 23-col. 4, l. 49), wherein the WSF comprises a particulate blend (col. 4, l. 30-49) and water (col. 3, l. 4-21), and wherein the particulate comprises (a) a type A particulate material characterized by a weight average particle size of equal to or greater than about W/3 microns (wherein at least the disclosed x/3 and x/2 particulates would provide for such), and (b) a type B particulate material characterized by a weight average particle size of less than about W/3 microns (wherein x/4, x/5, x/6 and x/7 particulates are disclosed), wherein a varied weight ratio of type A particulate to type B particulate material is used (col. 4, l. 21-49; Tables 9 and 10); allowing the WSF to flow into at least a portion of the lost circulation zone to place the particulate blend into the lost circulation zone; allowing the particulate blend to block at least a portion of the lost circulation zone; and resuming drilling of the wellbore (col. 3, l. 22-col. 4, l. 65).  
The Examiner notes, Van Der Linden equates the phrase average pore opening with average pore throat of the formation (p. 5, l. 1-12).  As such, it is the position of the Office Johnson’s disclosure of x as the average pore throat size of the formation provides for an average size of openings of the fluid flow paths as instantly claimed and required by independent claim 19.
With regard to wherein W is from about 500 microns to 5000 microns, Johnson discloses wherein it is not possible to specify the exact size distribution of the particles in a given fluid since the distribution depends on the average pore throat size of the formation where the fluid is to be used (col. 4, l. 21-49).  In an exemplary mix, Johnson suggests particulate sizes as high as 200 microns in diameter (col. 3, l. 22-67).  Such a particulate size, when considered the largest particle of the distribution, i.e., x/2, would provide for an x (W of the instant claims) of about 400 microns.  Although silent to wherein x/W is from about 500 microns to 5000 microns, the Examiner notes, Johnson clearly suggests the use of the such particulate blends is variable and can be determined based on the average pore throat size of the formation being treated therewith (col. 4, l. 45-49).  As such, it is the position of the Office, one having ordinary skill in the art would recognize the ability to provide for a particle size blend using the method of Johnson for a formation having an average pore throat size within the range instantly claimed by equating x of Johnson with the instantly claimed W and using the particle sizes suggested therein since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference  Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the 
With regard to the ratio of type A particulate to type B particulate, the Examiner notes, Johnson suggests various particle size mixes and amounts of the various particle sizes (Table A, Table IX, Table X).  The reference provides further analysis wherein, for examples, 90% of the particles are disclosed as smaller than 54.8 microns, i.e., 10% are bigger, while 10% are smaller than 2 microns (Table IX).  Using this example, wherein type A particles are considered the 10% that are larger than 54.8 while type B particles are considered the 10% that are smaller than 2 microns, it would appear a weight ratio of type A to type B would fall within the extensive range of 0.5 to about 5 as instantly claimed.  One of ordinary skill would recognize the optimal blend of sizes of type A and type B particulates of Johnson to use in order to provide for the desired complete blockage and bridge across the pore throats of the formation since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 wherein it was held "The normal desire of In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed ratio as critical, as exemplified by the extensiveness thereof and it does not appear any unexpected results are achieved when using a ratio of type A to type B particulates within the entirety of such a range.  Since the blend of Johnson provides for an overlapping ratio and achieves the intended result of the instant application of forming a blockage/filter cake upon the opening of the fluid flow path, it is the position of the Office that the determination of an optimal ratio of particulate A to B would be achievable through routine experimentation in the art.  
Johnson discloses wherein the fluid is used as a drilling/drill in fluid to seal lost circulation zones as noted above.  To the extent of the additionally claimed drilling elements not explicitly disclosed, for example drilling with a drill bit connected to a drill pipe and introduction of the fluid via the drill pipe, it is the position of the Office, such would be obvious to one of ordinary skill when using the fluid of Johnson as a drilling fluid.  Furthermore, Hong teaches drilling a wellbore with a drill bit connected to drill pipe ([0029]; [0120]), wherein in such a method a location of a lost circulation zone in an uncased portion of the wellbore is determined ([0006]; [0009]; [0024]; [0083]; [0116], wherein the sealing fluid is applied after lost circulation has happened, thereby providing for a determination of a location of a lost circulation zone, wherein the location is the weak wellbore interval), followed by discontinuing drilling ([0116], “…for strengthening an existing weak wellbore, only the weak wellbore interval is needed to be 
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) over the prior art as set forth in the previous office action have been fully considered and are persuasive.  Therefore, the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
03/04/22